Citation Nr: 0722598	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-28 943A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1989.

This appeal to the Board of Veterans Appeals arises from a 
December 2002 rating action that denied direct service 
connection for gastritis and GERD.

In July 2004, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

By decisions of December 2004 and November 2006, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous November 2006 remand, the Board finds that all 
notice and development action needed to fairly adjudicate the 
claims on appeal has not been accomplished.

In November 2006, the Board remanded this case to the RO to 
issue the veteran a VCAA letter that specifically included 
notice of the criteria for establishing service connection 
for gastritis and GERD as secondary to service-connected 
psychiatric and orthopedic disabilities or medications 
prescribed for treatment thereof. Appellate review discloses 
that, although the RO issued the veteran a VCAA notice letter 
in December 2006, that letter failed to include the requested 
notice of the criteria for establishing secondary service 
connection.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Thus, the Board finds that the RO should send the 
veteran and his representative another letter that explains 
what is needed to establish entitlement to secondary service 
connection, specifically, that 38 C.F.R. § 3.310(a) (2006) 
provides that service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury; and that, in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), the U.S. Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. § 3.310(a) 
also authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one.   The letter should also explain that 
he has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.
     
The Board also remanded this case to the RO for a VA 
gastrointestinal examination of the veteran, and specifically 
requested the physician to render clinical findings and 
opinions as to the relationship, if any, of any current 
gastritis and GERD to the veteran's military service or his 
service-connected psychiatric and orthopedic disabilities or 
medications prescribed for treatment thereof.  Appellate 
review discloses evidence that an April 2007 VA examination 
was cancelled, but the available record indicates no reason 
for such cancellation, and contains no copy of any notice of 
an examination sent to the veteran by a VA medical facility.  
In June 2007 written argument, the veteran's representative 
requested that this case be returned to the RO to obtain the 
requested VA examination and medical findings.  The Board 
concurs, and finds that due process of law requires that this 
case be remanded to the RO to schedule the requested VA 
examination to resolve the service connection issues on 
appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO MUST obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO's letter should 
explain to the veteran what is needed to 
establish entitlement to secondary 
service connection, specifically, that 
service connection may be granted for 
disability which is proximately due to or 
the result of a service-connected disease 
or injury, as well as for the extent of 
additional disability resulting from 
aggravation of a non-service-connected 
disability by a service-connected one.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastritis and GERD.  The entire claims 
folder must be made available to the 
examiner, who must review it, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The physician should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed gastritis or GERD (a) had its 
onset during military service, or       
(b) was caused or has been aggravated by 
the veteran's service-connected 
psychiatric or orthopedic disabilities or 
medications prescribed for treatment 
thereof.  If aggravation of any non-
service-connected gastritis or GERD by 
service-connected psychiatric or 
orthopedic disabilities or medications 
prescribed for treatment thereof is 
found, the physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  In reaching his 
conclusions, the physician should review 
and address June and July 1990 medical 
reports from the Womack Army Community 
Hospital.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO MUST 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.310(a) and 
the Court's decision in Allen v. Brown,   
7 Vet. App. at 448.  If the veteran fails 
to report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and cites 
the provisions of 38 C.F.R. § 3.310(a), 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


